DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0146057 A1) in view of Ingale et al. (US 2018/0359790 A1).

Jeon et al. disclose a method and system for transmitting random access preamble based on the transmission power with the following features: regarding claim 1, a method for a Physical Random Access Channel (PRACH) retransmission, executed by a UE wirelessly transmitting and receiving to and from a cellular station, the method comprising: performing a first PRACH transmission or retransmission using a first spatial domain transmission filter on first PRACH resources which are associated with a first downlink reference signal; subsequent to the first PRACH transmission or retransmission, performing a second PRACH retransmission using a second spatial domain transmission filter on second PRACH resources which are associated with a second downlink reference signal; and not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter, or not incrementing the power ramping counter in response to the UE selecting the second downlink reference signal different from the first downlink reference signal (Fig. 35, an example diagram for managing a counter as per an aspect of an embodiment of the present disclosure, see teachings in [0301-0304, 0332 & 0328-0337] summarized as “a method for a Physical Random Access Channel (PRACH) retransmission, executed by a UE wirelessly transmitting and receiving to and from a cellular station, the method comprising (i.e. a wireless device (UE) executes PRACH preamble transmission in single or repeated attempts performing a first PRACH transmission or retransmission using a first spatial domain transmission filter on first PRACH resources which are associated with a first downlink reference signal (i.e. the wireless device performs a one or more preamble transmission by selecting a DL timing reference based on received SS block from gNB (base station) and transmit a PRACH preamble based on the DL timing), subsequent to the first PRACH transmission or retransmission, performing a second PRACH retransmission using a second spatial domain transmission filter on second PRACH resources which are associated with a second downlink reference signal (i.e. if the UE doesn't get the random access response corresponding to the PRACH preamble transmission to the base station, the UE may re-attempt to transmit a preamble in different ways subsequent to the first PRACH transmission, for example, the UE may perform the UE's Tx beam switching, and may select a new RACH resource different from the previous RACH preamble transmission), and not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter, or not incrementing the power ramping counter in response to the UE selecting the second downlink reference signal different from the first downlink reference signal (i.e. if in response to the above second PRACH transmission, the UE receives at least one random access response within the random access window from the base station, the wireless device may consider the RA procedure is successfully completed and may reset the power ramping counter and  no increment of the power ramping counter is done)”).

not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter”.
Ingale et al. disclose a method and apparatus for initial access in wireless communication system with the following features: regarding claim 1, not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter (Fig. 4B, illustration of another example of transmission of synchronization signal and beam reference signal from a cell of next generation of wireless system assuming analogue reception beamforming is applied at UE side, see teachings in [0040, 0058 & 0069] summarized as “not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter (i.e. during random access procedure, UE 102 (fig.1) receives the PRACH configuration for the detected cell from the PCell, the PRACH configuration of the concerned SCell includes at least the PRACH Offset, the duration of PRACH time slot, the PRACH bandwidth, the PRACH frequency offset with respect to lowest indexed resource block of UL bandwidth, the preamble repetition period or UL beam sweeping period, the number of UL fixed beam, the periodicity of PRACH opportunity etc., the UE 102 selects the random access preamble corresponding to the best DL beam index determined during the detection of synchronization signal, and set the initial preamble transmission power based on the DL path loss estimated on the determined best DL beam index by setting the preamble transmission counter as zero the UE starts preamble transmission towards the concerned SCell on the first PRACH opportunity 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon et al. by using the features as taught by Ingale et al. in order to provide a more effective and efficient system that is capable of not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
a User Equipment (UE), comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a cellular station (i.e. a wireless device (UE) executes PRACH preamble transmission in single or repeated attempts (retransmission) to and from  a base station for getting the access), and a controller, configured to perform a first PRACH transmission or retransmission using a first spatial domain transmission filter on first PRACH resources which are associated with a first downlink reference signal (i.e. a processor of the wireless device performs a one or more preamble transmission by selecting a DL timing reference based on received SS and to perform a second PRACH retransmission subsequent to the first PRACH transmission or retransmission using a second spatial domain transmission filter on second PRACH resources which are associated with a second downlink reference signal (i.e. if the UE doesn't get the random access response corresponding to the PRACH preamble transmission to the base station, the UE may re-attempt to transmit a preamble in different ways subsequent to the first PRACH transmission, for example, the UE may perform the UE's Tx beam switching, and may select a new RACH resource different from the previous RACH preamble transmission), wherein the controller is further configured to not increment a power ramping counter in response to the second spatial domain transmission filter being different from the first spatial domain transmission filter or the second downlink reference signal being different from the first downlink reference signal (i.e. if in response to the above second PRACH transmission, the UE receives at least one random access response within the random access window from the base station, the wireless device may consider the RA procedure is successfully completed and may reset the power ramping counter and  no increment of the power ramping counter is done)”).
Jeon et al. also disclose the following features: regarding claim 10, wherein each of the first PRACU resources and the second PRACH resources comprises one or more PRACH preambles, one or more RACH occasions, or a combination of the PRACH preambles and the RACH occasions (Fig. 20, example diagrams for a TDM and FDM mapping of PRACH resources as per an aspect of an embodiment of the present disclosure, see teachings in [0301-0304, 0332 & 0328-0337] summarized as “the 
Jeon et al. is short of expressly teaching “not increment a power ramping counter in response to the second spatial domain transmission filter being different from the first spatial domain transmission filter”.
Ingale et al. disclose a method and apparatus for initial access in wireless communication system with the following features: regarding claim 8, not increment a not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter (i.e. during random access procedure, UE 102 (fig.1) receives the PRACH configuration for the detected cell from the PCell, the PRACH configuration of the concerned SCell includes at least the PRACH Offset, the duration of PRACH time slot, the PRACH bandwidth, the PRACH frequency offset with respect to lowest indexed resource block of UL bandwidth, the preamble repetition period or UL beam sweeping period, the number of UL fixed beam, the periodicity of PRACH opportunity etc., the UE 102 selects the random access preamble corresponding to the best DL beam index determined during the detection of synchronization signal, and set the initial preamble transmission power based on the DL path loss estimated on the determined best DL beam index by setting the preamble transmission counter as zero the UE starts preamble transmission towards the concerned SCell on the first PRACH opportunity during the preamble repetition period or UL beam sweeping period according to the initial transmission power, and during the preamble repetition period UE repeats the transmission of selected preamble on the concerned SCell with the same transmission power for plurality of PRACH opportunities, further, the UE 102 may apply different UL beams for repetitive preamble transmission on each PRACH time slot of the UL beam 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon et al. by using the features as taught by Ingale et al. in order to provide a more effective and efficient system that is capable of not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0146057 A1) in view of Ingale et al. (US 2018/0359790 A1) as applied to claims 1 and 8 above, and further in view of Ouchi et al. (US 2014/0247796 A1).


Ouchi et al. disclose a terminal apparatus radio resource control unit that configures an uplink power control-related parameter with the following features: regarding claim 4, wherein the downlink reference signal comprises a Channel State Information-Reference Signal (CSI-RS), a synchronization signal /physical broadcast channel (SS/PBCH) block (Fig. 1, a schematic diagram illustrating a communication system that performs data transmission according to a first embodiment of the present invention, see teachings in [0116 &0127] summarized as “terminal apparatus 102 measures the reference signals (cell-specific reference signals and channel state information reference signals), reports received power to the base station apparatus 101, wherein the terminal-specific reference signals are reference signals inserted only into assigned resource blocks, and can be adaptively subjected to a beamforming process, and the cell-specific reference signals and the channel state information reference signals (CSI-RS) are a type of downlink reference signal”); regarding claim 11, wherein the downlink reference signal comprises a Channel State Information-Reference Signal (CSI-RS), a synchronization signal /physical broadcast channel (SS/PBCH) block (Fig. 1, a schematic diagram illustrating a communication system that 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon et al. with Ingale et al. by using the features as taught by Ouchi et al. in order to provide a more effective and efficient system that is capable of having downlink reference signal as CSI-RS. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0146057 A1) in view of Ingale et al. (US 2018/0359790 A1) as applied to claims 1 and 8 above, and further in view of Agiwal et al. (US 2019/0182817 A1 A1).

Jeon et al. and Ingale et al. disclose the claimed limitations as described paragraph 4 above. Jeon et al. and Ingale et al. do not expressly disclose the following features: regarding claim 7, wherein the step of selecting the second downlink reference 
Agiwal et al. disclose a method and apparatus for initial access in wireless communication system with the following features: regarding claim 7, wherein the step of selecting the second downlink reference signal different from the first downlink reference signal is performed under at least one of the following conditions: a measurement result of the second downlink reference signal is better than a measurement result of the first downlink reference signal; a next occurrence of the second PRACH resources associated with the second downlink reference signal is closer to the current time than a next occurrence of 8 the first PRACH resources associated with the first downlink reference signal; a first transmission power used for the first PRACH transmission or retransmission equals a maximum transmission power of the UE, while a total number of PRACH transmissions or retransmissions has not reached a maximum transmission number configured by the cellular station; and a Transmission Configuration Indication (TCI) state associated with a search space for monitoring a response to the first PRACH transmission or retransmission has been changed (Fig. 21, a schematic diagram illustrating a method for power ramping during a random access procedure in beamformed system according to an embodiment of the present disclosure, see teachings in [0240-0241 & 0247] summarized as “in each RA attempt, the UE transmits PRACH preamble using same TX beam but it ramps up power for same TX beam multiple times, if the RAR is not received, the UE ramps up the power again by delta where delta is configured by network and transmits using the same UL TX beam one or more times using the power `P+2*Delta and the UE ramps up 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon et al. with Ingale et al. by using the features as taught by Agiwal et al. in order to provide a more effective and efficient system that is capable of selecting the second downlink reference signal when the first PRACH transmission or retransmission equals a max Tx power of the UE, while a total number has not reached a maximum transmission number. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
12/1/2021              
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473